UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------X
UNITED STATES OF AMERICA,

           -against-                            MEMORANDUM AND ORDER
                                                18-CR-0349(S-1)(JS)(AKT)
LORRAINE CHALAVOUTIS,

                    Defendant.
-------------------------------------X
APPEARANCES
For the Government: Charles Peter Kelly, Esq.
                    United States Attorney’s Office
                    Eastern District of New York
                    610 Federal Plaza
                    Central Islip, New York 11722

For the Defendant:       Bruce A. Barket, Esq.
                         Alexander R. Klein, Esq.
                         Kevin T. Kearon, Esq.
                         Barket Marion Epstein & Kearon LLP
                         666 Old Country Road, Suite 700
                         Garden City, New York 11530

SEYBERT, District Judge:

           Defendant       Lorraine     Chalavoutis      (“Defendant”      or

“Chalavoutis”) moves for (1) dismissal of the Aggravated Identity

Theft charges (Counts Six and Seven) in the Superseding Indictment

pursuant   to   Rule    12(b)(3)   of   the   Federal   Rules   of   Criminal

Procedure; (2) judicial review of the grand jury minutes; and (3)

contravention of the search warrant.          (Def. Mot., D.E. 81.)      The

Government opposes Defendant’s motion in its entirety.                (Gov’t

Opp., D.E. 87.)        The Court heard oral argument on the motion on
November 22, 2019.      (Nov. 22, 2019 Minute Entry, D.E. 90.)          For

the following reasons, Defendant’s motion is DENIED.

                                 BACKGROUND

           Chalavoutis is charged with Conspiracy to Commit Mail

Fraud in violation of 18 U.S.C. §§ 1349 and 3551 et seq. (Count

One); Mail Fraud in violation of 18 U.S.C. §§ 1341, 2, and 3551 et

seq. (Counts Two, Three, Four, and Five); Conspiracy to Commit

Money Laundering in violation of 18 U.S.C. §§ 1956(h), 1956(a)(1),

1957(b) and 3551 et seq. (Count Eight); Money Laundering in

violation of 18 U.S.C. §§ 1957(a), 1957(b), 2, and 3551 et seq.

(Count Nine); and, most relevant here, Aggravated Identity Theft

(“AIT”)   in    violation   of   18   U.S.C.   §§   1028A(a)(1),   1028A(b),

1028A(c)(5), 2, and 3551 et seq. (Counts Six and Seven). (See

Superseding Indictment (“SI”) D.E. 73, ¶¶ 14-25.)

I.   The Charges

           As    charged,   Chalavoutis    worked    with   co-conspirators

Tully Lovisa and Shaun Sullivan (both of whom have pled guilty) 1

to perpetuate a large direct mail fraud against thousands of mostly

“elderly and vulnerable” victims.          (SI ¶¶ 1, 3.)      Essentially,

defendants sent prize-promotion mail to victims, indicating that

the victims would receive cash prizes if they paid a small fee--


1 On October 12, 2018, Lovisa pled guilty to conspiracy to commit
mail fraud and wire fraud. (D.E. 47.) On May 14, 2019,
Sullivan pled guilty to conspiracy to commit mail fraud. (D.E.
64.)


                                       2
typically denoted as a “processing” or “delivery” fee.            (SI ¶¶ 3,

9.) No victim who sent a fee to defendants ever received a promised

payment.      (SI ¶ 13.)     From December 2010 to July 2016, the

defendants received approximately $30 million from the victims.

(SI ¶ 13.)

             Lovisa and Sullivan, who ran the direct-mail scheme,

paid Chalavoutis for operational services. 2        (SI ¶ 2.)      In order

to facilitate this operation, defendants used multiple different

company names (the “Shell Companies”) as purported senders of the

promotional     mailings   (the    “Straw   Owners”).      (SI    ¶¶   1-2.)

Chalavoutis used Straw Owners to form the Shell Companies and open

accounts with banks and payments processors.        She controlled these

accounts, and transferred money received from the victims to

Lovisa, Sullivan, herself, and others involved in the operation.

(SI ¶ 2.)

             Chalavoutis   was    originally   charged   with    Lovisa   and

Sullivan.     (See Indictment, D.E. 1.)        After Lovisa and Sullivan




2 Defendant argues that she employed herself as a bookkeeper for
many entities on an as-needed basis, and that in 2013 and 2014,
less than 10% of her clients had any association with the
direct-mail companies in this case. (Def. Br., D.E. 82, at 3.)
The Government disagrees with Defendant’s minimal description of
her role, and puts forth that she was an important participant
who controlled the accounts and was “best positioned to know the
essential financial facts of the scheme” who also knew that
Lovisa had been sued by the Federal Trade Commission and whose
companies had been shut down by the United States Postal
Service. (Gov’t Opp. at 3.)


                                      3
pled guilty, the Government filed the Superseding Indictment as to

Chalavoutis, which “removed counts from the original Indictment

that   were    focused     solely   or   primarily     on   conduct   by   other

defendants and added two new [AIT] counts (Six and Seven).” (Gov’t

Opp. at 4.)

              The AIT counts charge that Chalavoutis, on or about

May 1, 2015 and on or about March 31, 2016, “together with others

. . . did knowingly and intentionally transfer, possess and use,

without lawful authority, one or more means of identification of

another person, to wit: Jane Doe, an individual whose identity is

known to the Grand Jury, knowing that the means of identification

belonged to another person.”            (SI ¶¶ 19, 21.)     Count Six relates

to a corporate annual report Chalavoutis filed with the Florida

Secretary     of   State    for   one    of   the   Shell   Companies   in   the

Superseding Indictment.        It identifies the Straw Owner by name and

address and is purportedly electronically signed by the Straw

Owner.   It was actually signed by Chalavoutis.             (Gov’t Opp. at 5.)

Count Seven is based on a check from the same Shell Company to a

printer. The check is again purportedly signed by the Straw Owner,

but the signature was put on the check by Chalavoutis using a

signature stamp.      (Gov’t Opp. at 5.)

II.    The Search Warrant

              Prior to the original Indictment, Judge Anne Y. Shields

issued a search warrant for two email accounts used by Chalavoutis.


                                         4
(See Warrant, Gov’t Ex. C, D.E. 81-4, at ECF pp. 76-83 LC 000077.)

The Court assumes familiarity with the warrant, but notes that in

attachment     B3,    the    warrant      describes     the    “information       to   be

disclosed by the [email provider]” as “[t]he contents of all emails

associated     with    the      account”    “from    October     14,    2010     through

December 6, 2016.”          (Warrant at LC000078.)            The “[i]nformation to

be seized by the government” is described as “All information . .

.   that    constitutes         fruits,    contraband,    evidence”         of   certain

enumerated crimes, or “violations involving Tully Lovisa, Shaun

Sullivan, Faith Carey, Lorraine Chalavoutis, Errol Seales, Casey

Stefiuk and their coconspirators including but not limited to

PacNet, and any individual or entity receiving services from and/or

working in concert with them, and occurring from October 14, 2010

through     December       6,    2016,     including,    for     each       account    or

identifier, information pertaining to the following matters,”

followed by a list of subjects and types of information, including

but   not    limited    to      customer    databases     or     lists,      contracts,

correspondence, advertising, legal documents, invoices, business

records, and financial records.                 (Warrant at LC 000080-82.)             The

warrant also allows the Government to seize “[e]vidence indicating

how   and    when    the     email   account      was   accessed       or    used”     and

“[e]vidence indicating the email account owner’s state of mind as

it relates to the crimes under investigation.”                      (Warrant at LC

000082-83.)


                                            5
                                  DISCUSSION

I.      Motion to Dismiss Counts Six and Seven

              Chalavoutis   argues    that      the    AIT    counts     should    be

dismissed because the Superseding Indictment does not allege that

she used other people’s means of identification without their

consent when creating the Straw Owner Shell Accounts. She “urge[s]

th[is] Court to take the minority view” and find that the AIT

statute requires a lack of consent of the person whose name was

used.     (Def. Br., at 1.)       The Government responds that although

the Second Circuit has not squarely addressed the issue, every

other Circuit Court and many district courts--including this one-

-have taken the position that lack of consent is not required.

(Gov’t Opp. at 8.)

              This Court has previously held that “[b]y its plain text,

the   [AIT]    statute   does   not   require         the    non-consent    of    the

individual     whose   identity    the       defendant      transfers,    uses,   or

possesses.      Indeed, the case law is well-settled that the key

inquiry is whether the defendant used the means of identification

of another ‘without lawful authority,’ and that the consent of the

victim has no bearing on that inquiry.” United States v. Cwibeker,

No. 12-CR-0632, 2015 WL 459315, at *3 (E.D.N.Y. Feb. 2, 2015)

(collecting cases).      Another district court in this Circuit noted

that “every single Court of Appeals that has considered the issue,

except for one, has ruled that § 1028A is violated whenever the


                                         6
defendant uses another person’s identity in furtherance of one of

the enumerated crimes, regardless of whether the other person

consented to the use. That majority view is shared by the district

courts in this Circuit that have ruled on the issue.”       United

States v. Roberts-Rahim, No. 15-CR-0243, 2015 WL 6438674, at *7

(E.D.N.Y. Oct. 22, 2015) (collecting cases); see also United States

v. Naranjo, 645 F. App’x 50, 52 (2d Cir. 2016) (“In this circuit,

there is no binding precedent governing the issue of how § 1028A

should be interpreted, or whether the government is required to

prove that the individuals did not consent to the unlawful use of

their identities.    The majority of other circuits that have

considered the[se] questions . . . have adopted the government’s

interpretation [that it is not required to demonstrate a lack of

consent]”) (holding it was not plain error for district court to

instruct the jury that the Government had to prove the defendant

“used the identification ‘without the consent or knowledge of the

person’ or used ‘the identification in furtherance of a crime even

with the person’s consent’” (emphasis added));    United States v.

Gatwas, 910 F. 3d 362, 365 (8th Cir. 2018) (consent “argument has

been widely rejected”).

          Defendant urges the Court to adopt the approach of the

Seventh Circuit, the only Court of Appeals to take the contrary

position that the AIT statute requires a lack of consent of the

person whose identity was used. See Roberts-Rahim, 2015 WL 6438674


                                7
at *8 (“Only the Court of Appeals for the Seventh Circuit seemingly

has taken a conflicting position, holding in Spears v. United

States [729 F. 3d 753 (7th Cir. 2013)] that § 1028A requires the

lack of consent of the person whose identity was used in order to

establish a violation.”).          As it did in Cwibeker, the Court

declines to adopt this approach.

            Chalavoutis cites Cwibeker and argues that it left open

the possibility that under certain factual scenarios, consent of

a coconspirator, as opposed to a “victim,” could render the AIT

statute inapplicable.       Chalavoutis contends that the Straw Owners

are likely “co-conspirators in the scheme rather than its victims,

getting paid for their involvement.”           (Def. Reply, D.E. 89, at 7.)

This   Court   did   note   in   Cwibeker      “[t]he    presence   of    real,

ascertainable, and immediate victims” which “render[ed] the core

reasoning   behind   the    [Seventh       Circuit’s]    decision   in   Spears

patently    inapplicable[.]”       Cwibeker,      2015    WL   459315    at   *4.

However, regardless of the situation, the statute requires only

that a perpetrator uses another person’s identity “without lawful

authority.”    18 U.S.C. § 1028A(1).            The majority view is that

“consent from another person to use his or her identity does not

confer ‘lawful authority’ upon the defendant to use that identity

for an unlawful purpose.”        Roberts-Rahim, 2015 WL 6438674 at *7.

            United States v. Otuya, 720 F.3d 183 (4th Cir. 2013)               is

instructive.     There, the defendant paid college students “in


                                       8
exchange for access to their bank account and ATM cards, which the

conspirators would then use to process [ ] stolen checks” and

defraud banks.     Id. at 185.     The defendant argued that his AIT

conviction should be reversed “because his coconspirator . . .

agreed   to      [the   defendant’s]       nefarious     use   of    his

identification[.]”      Id. at 189.       The court “reject[ed] this

argument for a straightforward reason: no amount of consent from

a coconspirator can constitute ‘lawful authority’ to engage in the

kind of deplorable conduct that [the defendant] engaged in [and

s]imply put, one does not have ‘lawful authority’ to consent to

the commission of an unlawful act.”        Id.    Further, “[t]o excuse

[the] act . . . simply because a coconspirator agreed to let him

do so would produce an untenable construction of the statute and

an unacceptable result.”     Id.     Moreover, like Chalavoutis, the

defendant in Otuya made “arguments about [the AIT statute’s]

purpose, history, and statutory titles” which the Fourth Circuit

“rejected under an elementary rationale: [these arguments] cannot

contradict a law’s plain text.”         Id. at 190 (collecting cases).

This Court finds the Fourth Circuit’s reasoning applicable and

persuasive here.

          This Court similarly does not find the consent of the

person whose identity is used, whether a person is a “victim” in

the practical sense or not, dispositive.         See also Roberts-Rahim,

2015 WL 6438674 (the defendant’s family member allowed him to use


                                    9
the   family     member’s    identification       documents     to   fraudulently

obtain a driver’s license and passport for the defendant);                  United

States v. Osuna-Alvarez, 788 F.3d 1183 (9th Cir. 2015) (the

defendant’s brother allowed him to use the brother’s United States

passport    while       smuggling     drugs    into      the    United     States).

Accordingly, Defendant’s motion to dismiss Counts Six and Seven is

DENIED. 3

II.   Motion to Controvert the Search Warrant

            Chalavoutis does not contest that there was sufficient

probable cause for the warrant to issue.              She argues that (1) the

warrant, which fails to incorporate its supporting affidavit, is

not particular, and (2) the warrant emerges from the wrong venue.

(Def. Br. at 13, 18.)

        A. Particularity

            At    the    outset,    the   Court   does    not   consider     Postal

Inspector      John     Bizarro’s   affidavit     “because      it   was   neither

incorporated in nor attached to the Search Warrant.” United States

v. Cwibeker, No. 12-CR-0632, 2014 WL 7423106, at *4 (E.D.N.Y.

Dec. 31, 2014) (noting that “because particularity deals with the

extent to which the executing officer’s discretion is cabined, the




3 As this Court finds that the Straw Owner’s apparent consent
does not compel dismissal of the AIT counts, it need not review
the grand jury minutes, as Defendant requests, “to determine the
nature of the government’s allegations regarding the issue of
consent[.]” (Def. Br., at 11 n.4; see Def. Mot., ¶ 2.)


                                          10
relevant perspective for that analysis is that of those at the

scene of the search, who do not have meaningful access to the

affidavit   unless    it   is   incorporated       and    attached”)            (internal

quotation marks and citation omitted).              As Defendant points out,

the Government appears to concede that the affidavit was not

incorporated, and rather argues that “[i]ncorporation . . . has no

relevance   here,    because    the      warrant   [itself]         is    sufficiently

particular.”     (Gov’t Opp. at 16.)

            It is axiomatic that “no Warrants shall issue, but upon

probable cause, supported by Oath or affirmation, and particularly

describing the place to be searched, and the persons or things to

be seized.” U.S. CONST. amend. IV.            “Where the evidence, fruits,

or instrumentalities to be seized are documents or computer data,

the   courts   recognize    the    difficulties      that      the       particularity

requirement    imposes     on      the    Government,         and        have     refused

invitations    to    use   those    difficulties         to   render        legitimate

government investigations impotent.”           Cwibeker, 2014 WL 7423106 at

*5.

            Here, the Court is mindful, and concerned, that the

warrant commanded the email provider to turn over “the contents of

all emails associated with the account” “from October 14, 2010

through December 6, 2016[.]”             (Warrant at LC 000078.)                However,

“[s]uch a procedure is consistent with the well-established law of

this Circuit.”      United States v. Robinson, No. 16-CR-0545, 2018 WL


                                         11
5928120, at *18 (E.D.N.Y. Nov. 13, 2018) (citing FED. R. CRIM. P.

41(e)(2)(B) 4 (“officers may seize or copy the entire storage medium

and   review   it   later   to   determine   what   electronically    stored

information falls within the scope of the warrant.”)).               “In the

case of electronic evidence, which typically consists of enormous

amounts of undifferentiated information and documents, courts have

recognized that a search for documents or files responsive to a

warrant cannot possibly be accomplished during an on-site search.”

In the Matter of a Warrant for All Content & Other Info. Associated

with the Email Account xxxxxxx@gmail.com Maintained at Premises

Controlled By Google, Inc. (“Google”), 33 F. Supp. 3d 386, 392

(S.D.N.Y. 2014), as amended (Aug. 7, 2014) (collecting cases

reflecting the difficulty and impracticality of conducting on-site

searches and authorizing seizure of entire accounts, databases and

systems for off-site searches).

           Courts have applied the same analysis to email accounts

as they have to hard drives.         See Google, 33 F. Supp. 3d at 394

(“We perceive no constitutionally significant difference between


4 The Advisory Committee notes to the 2009 amendments to Rule 41
explained the need for such a procedure:
Computers and other electronic storage media commonly contain
such large amounts of information that it is often impractical
for law enforcement to review all of the information during
execution of the warrant at the search location. This rule
acknowledges the need for a two-step process: officers may seize
or copy the entire storage medium and review it later to
determine what electronically stored information falls within
the scope of the warrant.


                                     12
the searches of hard drives just discussed and searches of email

accounts.     Indeed, in many cases, the data in an email account

will be less expansive than the information that is typically

contained on a hard drive.”); Robinson, 2018 WL 5928120 at *18

(“language    in   the    Email     Warrant   authorizing     the   search    for

‘everything’ in the Gmail Account” did not require suppression).

The Google court noted that “every case of which we are aware that

has entertained a suppression motion relating to the search of an

email account has upheld the Government’s ability to obtain the

entire contents of the email account to determine which particular

emails come within the search warrant.”           Google, 33 F. Supp. 3d at

394 (collecting cases).

             Thus, despite its failure to incorporate the affidavit,

this Warrant nonetheless conforms to warrants that have been

consistently upheld in this Court and others.             While it allowed a

broad   search     of   Defendant’s     email   accounts,     it    limited   the

information to be seized by the Government in several ways: by

reference to the crimes investigated, the participants, a time

frame, and types of information and documents.            The Court does not

disagree with Defendant’s contentions that these limitations did

little to narrow the scope of the information to be seized: the

time frame was six years, the participants included all unnamed

co-conspirators,        and   the   warrant   allowed   the   seizure    of   any

evidence indicating how and when Chalvoutis’ email account was


                                        13
accessed or used.    But under applicable law, the warrant passes

muster.

          1.    The Good Faith Exception

          However, even if this Court were to find the warrant

lacks particularity, the good faith exception to the exclusionary

rule applies.   “As the Second Circuit has noted, ‘suppression is

our last resort, not our first impulse in dealing with violations

of the Fourth Amendment.”   United States v. Shipp, 392 F. Supp. 3d

300, 312 (E.D.N.Y. 2019) (quoting United States v. Clark, 638 F.3d

89, 99 (2d Cir. 2011)) (further citation omitted).      “Not every

facially deficient warrant will be so defective that an officer

will lack a reasonable basis for relying upon it” and “[t]hus,

exclusion is appropriate only where a reasonably well trained

officer would have known that the search was illegal despite the

magistrate’s authorization.”   Cwibeker, 2014 WL 7423106 at *8, *7

(internal quotation marks, citations, and alteration omitted).

“When an officer genuinely believes that he has obtained a valid

warrant from a magistrate and executes that warrant in good faith,

there is no conscious violation of the Fourth Amendment, and thus

nothing to deter.”     Shipp, 392 F. Supp. 3d at 312 (internal

quotation marks and citation omitted).

          Even Shipp, a recent case relied upon by Defendant, held

that “although the court has serious concerns about the breadth of

the search authorized here and in similar cases, it nonetheless


                                14
finds that reliance on the Facebook Warrant by law enforcement

officers was not objectively unreasonable.               Application of the

exclusionary rule in this case would thus serve little deterrent

purpose.”     Shipp, 393 F. Supp. 3d at 312.        This Court shares those

concerns.     However, the Court cannot say that the law enforcement

officers who relied upon this warrant, a type which is routinely

upheld in this circuit and others, acted unreasonably in execution.

        B.    Venue

              Chalavoutis next argues that “though an issue not yet

decided by the Second Circuit, the Court should controvert the

[W]arrant under Rule 41 because it granted search and seizure

powers outside of the district of the issuing Magistrate.”               (Def.

Br. at 13.)     She concedes, however, that other courts “addressing

this issue have allowed for inter-jurisdictional warrants.”              (Def.

Br. at 19.)         This Court agrees with the majority of those others

and concludes that the Stored Communications Act (“SCA”) allows

warrants for electronic communications to be issued by “a court of

competent jurisdiction,” defined as including “any district court

of the United States (including a magistrate judge of such a court)

.   .   .    that    [   ]   has   jurisdiction   over   the   offense   being

investigated[.]”         18 U.S.C. §§ 2703(a), 2711(3)(A)(i).      This Court




                                        15
has jurisdiction over the offenses investigated and charged here,

and thus Magistrate Judge Shields properly issued the Warrant.

           Courts    have     also   specifically        rejected       Defendant’s

contention that the warrant violated the venue requirements of

Federal Rule of Criminal Procedure 41(b).                See   United States v.

Loera,   333   F.   Supp.    3d   172,    189-190      (E.D.N.Y.    2018)     (SCA’s

statement that warrant should be issued using the “procedures

described in the Federal Rules of Criminal Procedure” is “more

naturally read to refer to the process-related requirements” and

not the venue requirements of Rule 41(b)) (noting “agree[ment]

with other courts to consider this question);                  United States v.

Scully, 108 F. Supp. 3d 59, 83 (E.D.N.Y. 2015) (SCA Section

“2703(a)   authorizes       electronic        search   warrants    by    a   federal

magistrate judge that extend outside his or her district.”).

           Additionally, even if Judge Shields’ signing of the

warrant violated any venue requirements, this Court would not find

suppression to be an appropriate remedy, because “[a]ny lack of

authority by the magistrate judge to issue the warrant has little




                                         16
effect on police misconduct, which is the harm that suppression is

designed to disincentivize.”   Loera, 333 F. Supp. 3d at 190.

          Accordingly, Defendant’s motion to convert the search

warrant is DENIED in its entirety.

                             CONCLUSION

          For the foregoing reasons, Defendant’s motion (D.E. 81)

is DENIED in its entirety.



                                      SO ORDERED.



                                      _/s/ JOANNA SEYBERT_________
                                      Joanna Seybert, U.S.D.J.

Dated:    December 2, 2019
          Central Islip, New York




                                 17
